Defendant’s appeal from a judgment of the Supreme Court, New York County (Dontzin, J.), rendered May 23, 1985, convicting him of a violation of probation and sentencing him to a term of from VA to AV2 years’ imprisonment to be served consecutively to a term of 2V2 to 5 years which he was then serving on a Bronx County conviction, is held in abeyance and the matter remanded to the sentencing court for clarification whether the sentence was based upon an updated presentence report (see, CPL 390.20 [1]). Concur—Murphy, P. J., Sandler, Sullivan, Asch and Lynch, JJ.